Exhibit 10.25

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

(As Amended and Restated, Effective January 1, 2015)

First Amendment

Pursuant to Section 9.1 of The TJX Companies, Inc. Executive Savings Plan (As
Amended and Restated, Effective January 1, 2015) (the “Plan”), The TJX
Companies, Inc. hereby clarifies and amends the Plan effective as follows:

A. The following provisions (as set forth in paragraphs 1-7) of the 409A Plan
(as defined in the Plan) are hereby amended to clarify their intent as follows,
effective as though included in the Plan at all relevant times:

1. Section 4.4 is hereby clarified by adding the following sentence to the end
thereof:

“The Administrator shall prescribe rules to adjust (reduce) Account balances to
reflect an apportionment of any or all such expenses (as determined by the
Administrator) on a notional basis among Participants.”

2. Section 5.1(e) is hereby clarified by replacing the word “shall” with the
word “will” in clause (i) of the second sentence thereof.

3. Section 6.2(b)(ii) is hereby clarified by replacing the word “shall” with the
word “will” in clause (i) of the fifth sentence thereof.

4. Section 9.1 is hereby clarified by replacing the word “or” with the word
“and” between the words “materially” and “adversely”.

5. Section 11.1 is hereby clarified by adding the following sentence at the end
thereof:

“While the Plan is intended to comply with the requirements of Section 409A of
the Code and guidance issued thereunder, in no event shall the Employer, or any
other person acting on behalf of the Employer, be liable to any Participant or
any other person by reason of any acceleration of income or any additional tax
(including any interest and penalties), asserted with respect to the Plan or an
Account thereunder by reason of the failure of the Plan or an Account to satisfy
the applicable requirements of Section 409A of the Code in form or in
operation.”

6. Section 11.5 is hereby clarified by adding the following sentence immediately
after the first sentence thereof:

“For the avoidance of doubt, no amount payable to a Participant or a Beneficiary
under the Plan will be subject to the provisions of Section 206(d)(3) of ERISA
or Section 414(p) of the Code.”



--------------------------------------------------------------------------------

7. Exhibit A (“Definition of ‘Change of Control’”) is hereby amended by
replacing section (d) thereof in its entirety with the following:

“(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in such
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company
immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and provided, further, that, for purposes of this paragraph (d),
a Change of Control shall not be deemed to have taken place unless and until the
acquisition, merger, or consolidation contemplated by such agreement is
consummated (but immediately prior to the consummation of such acquisition,
merger, or consolidation, a Change of Control shall be deemed to have occurred
on the date of execution of such agreement).”

B. The following additional amendments (as set forth in paragraphs 8-17) to the
409A Plan shall be effective as of January 1, 2016:

8. Section 1.16 (definition of “Eligible Deferrals”) is hereby amended by
replacing the first sentence thereof in its entirety with the following:

“ ‘Eligible Deferrals’ means (a) in the case of any Participant who is an
Employee, who is a Vice President or higher, Elective Deferrals attributable to
Eligible Basic Compensation with respect to a Plan Year not in excess of ten
percent (10%) of the Participant’s Eligible Basic Compensation, and (b) in the
case of any Participant who is an Employee with a title of Assistant Vice
President or Buyer III (and, to the extent provided by the Administrator in its
sole discretion, any Participant who is an Employee with a title below Assistant
Vice President or Buyer III who previously held the title of Assistant Vice
President or Buyer III), Elective Deferrals attributable to Eligible Basic
Compensation with respect to a Plan Year not in excess of the applicable
percentage of the Participant’s Eligible Basic Compensation, where ‘applicable
percentage’ means ten percent (10%) for Plan Years beginning on or after
January 1, 2016 in the case of any such Participant who is not a Pension
Eligible Participant, and otherwise five percent (5%) of the Participant’s
Eligible Basic Compensation.”



--------------------------------------------------------------------------------

9. Section 1.22 (definition of “Enhanced Matching Credits”) is hereby amended by
replacing clause (C) thereof in its entirety with the following:

“(C) for Plan Years beginning before January 1, 2016, by reason of a Participant
being a QPIP.”

10. Article I is hereby amended by adding the following new defined term as
Section 1.28A:

“1.28A. ‘Pension Eligible Participant’ is defined in Section 3.3(c).”

11. Section 3.3(a) is hereby amended by adding the following proviso prior to
the colon at the end of the first sentence thereof:

“, provided that, effective for Plan Years beginning on or after January 1,
2016, the rows captioned ‘Under 50’ in the column ‘Age’ of the below table shall
not apply to QPIPs and the Administrator shall credit to any QPIP’s Employer
Credit Account the applicable percentage of his or her Eligible Deferrals for
the Plan Year in accordance with the applicable ‘50 or older’ row of the table
set forth below”

12. Section 3.3(b)(i) is hereby amended by adding the following proviso prior to
the colon at the end of the first sentence thereof:

“; provided that, effective for Plan Years beginning on or after January 1,
2016, the rows captioned ‘Under 50’ in the column ‘Age’ of the below table shall
not apply to QPIPs and the Administrator shall credit to any QPIP’s Employer
Credit Account the applicable percentage of his or her Eligible Deferrals for
the Plan Year in accordance with the applicable ‘50 or older’ row of the table
set forth below”

13. Section 3.3(b)(ii) is hereby amended by inserting the phrase “who is not a
QPIP” immediately following the phrase “under age fifty (50)” and immediately
before the phrase “(other than Designated Executives)” in the last sentence of
the first paragraph thereof and immediately following the phrase “of Vice
President or above” and immediately before the phrase “(other than Designated
Executives)” in the last sentence of the second paragraph thereof.

14. Section 3.3(c) is hereby amended by adding the following proviso prior to
the colon at the end of the first sentence thereof:

“; provided that, for Plan Years beginning on or after January 1, 2016, the term
“QPIP” shall include any Participant, regardless of age, who is not a Pension
Eligible Participant, other than a Designated Executive”

15. Section 3.3(c) is hereby further amended by adding the following proviso
prior to the colon at the end of the third sentence thereof:

“; provided that, for the avoidance of doubt, for Plan Years beginning on or
after January 1, 2016, the term “QPIP” shall include any Participant, regardless
of age, who is not a Pension Eligible Participant, other than a Designated
Executive”



--------------------------------------------------------------------------------

16. Section 3.3(d) is hereby amended by adding the following proviso prior to
the period at the end of the first sentence thereof:

“and further provided, that effective for Plan Years beginning on or after
January 1, 2016, the foregoing limitation shall not apply in the case of any
QPIP, regardless of age”

17. Section 3.4 is hereby amended by replacing the second paragraph thereof in
its entirety with the following:

“Notwithstanding the foregoing, effective for Plan Years beginning on and after
January 1, 2016, a Participant shall be 100% vested in the balance of his or her
Employer Credit Account after completing a Period of Participation of five
(5) years (including any portion of his or her Period of Participation occurring
prior to January 1, 2016). For the avoidance of doubt, any Participant who has
not Separated from Service and who has completed a Period of Participation of
five (5) years or more (but fewer than ten (10) years) as of January 1, 2016
shall be 100% vested in the balance of his or her Employer Credit Account as of
that date. For Plan Years beginning prior to January 1, 2016, if a Participant
who is 50% but not 100% vested in his or her Employer Credit Account takes an
in-service withdrawal under Section 5.2, the Participant’s vested interest in
his or her Employer Credit Account as of any subsequent date prior to full
vesting (the “determination date”) shall be  1⁄2(AB+W) – W where “AB” is the
balance of the Employer Credit Account as of the determination date and “W” is
that portion of the withdrawal (or withdrawals, if more than one) under
Section 5.2 that was attributable to the Employer Credit Account.”

C. A scrivener’s error in Article 5 of the Grandfathered Plan (as defined in the
Plan) is hereby corrected by renumbering Section 5.2 as Section 5.1(a) and
Section 5.3 as Section 5.1(b), with the subsequent sections of Article 5
adjusted accordingly (i.e., Section 5.4 shall be renumbered Section 5.2 and
Section 5.5 shall be renumbered Section 5.3), effective as though included in
the Grandfathered Plan at all relevant times.

The action set forth herein with respect to the Grandfathered Plan is intended
only to correct a scrivener’s error and is not intended to constitute a
“material modification” of the Grandfathered Plan for purposes of Treasury
Regulation Section 1.409A-6(a)(4), and shall be construed and applied
accordingly.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The TJX Companies, Inc. has caused this Amendment to be
executed in its name and behalf by its officer thereunto duly authorized.

 

THE TJX COMPANIES, INC. By:  

/s/ Mary B. Reynolds

  Mary B. Reynolds Title:   SVP, Treasurer, The TJX Companies, Inc.   Authorized
Representative of The TJX Companies, Inc. ERISA Committee

Dated: December 30, 2015

[SIGNATURE PAGE TO FIRST AMENDMENT TO TJX

EXECUTIVE SAVINGS PLAN]